NUMBER 13-18-00127-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


    IN THE INTEREST OF E. A., H. A., AND Z. A., MINOR CHILDREN


                          On appeal from the 214th Court
                            of Nueces County, Texas.



                                        ORDER
             Before Justices Rodriguez, Contreras, and Longoria
                              Order Per Curiam

         Counsel for appellee Persian Perez, the Honorable James M. Hendrex, has filed

a motion to withdraw as counsel. We GRANT said motion. Pursuant to Rule 6.5(c) of

the Texas Rules of Appellate Procedure, counsel is directed to notify appellee, in writing,

of any previously undisclosed deadlines and file a copy of that notice with the Clerk of this

Court.

         Appellee is directed to notify the Court promptly if she retains new counsel on

appeal by filing a notice including that attorney’s name, mailing address, email address,
telephone number, facsimile number, and State Bar of Texas identification number. See

generally TEX. R. APP. P. 6. In the interim, the Court expects this appeal to proceed as

per the appellate rules. Appellee is expected to comply with all applicable deadlines and

filings should comply with the Texas Rules of Appellate Procedure.

      It is so ORDERED.

                                                      PER CURIAM


Delivered and filed the
21st day of March, 2018.




                                           2